BUCK, J.
Action to recover damages of defendants for their negligence in setting fire to the barn and personal property of the plaintiff, whereby such property was destroyed. On the trial the plaintiff had a verdict, and upon a settled case the trial court granted a new trial. Even though there was some evidence reasonably tending to support the verdict, yet there was not such a manifest and palpable preponderance thereof as to warrant this court in overruling the order granting a new trial, and the case of Hicks, v. Stone, 13 Minn. 398 (434), and numerous subsequent cases in this court to the same effect, control this one.
Order affirmed.